 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDMassey-Ferguson, Inc.andInternationalUnion,United Automobile,Aerospace and AgriculturalImplementWorkersofAmerica(UAW). Case7-CA-7418July 28, 1970DECISION AND ORDERBY MEMBERSMCCULLOCH, BROWN, AND JENKINSOn January 16, 1970, Trial Examiner John F.Funke issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within themeaningof the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer'sDecision.Thereafter, the Respondent filedexceptions to the Trial Examiner's Decision and asupportingbrief,theCharging Party and theGeneral Counsel filed cross-exceptions to the TrialExaminer's Decision and briefs in support thereof,and the Respondent filed an answering brief to thecross-exceptions.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.' The Board has considered theTrial Examiner's Decision and the entire record inthiscase, including the exceptions, cross-excep-tions, and briefs, and hereby adopts the findings,conclusions, and recommendations of the Trial Ex-aminerto the extent they are consistent herewith.As found by the Trial Examiner, on November 4,1968, the Respondent granted certain cost-of-livingwage increases to nonbargaining unit employees,and on December 9, 1968, granted those same em-ployees a 3 percent wage increase. The Union im-mediately thereafter requested the same benefitsfor employees within the bargaining unit and soughtsuch benefits retroactive to their effective date fornonunit employees. The Respondent never offeredsuch benefits to the Union and its steadfast refusalto make any wage increases granted retroactive wasevidenced in its only written offer to the Union onMarch 27, 1969, and in its answers to specific'During the course of the hearing, the Trial Examiner repeatedly refusedto permit the Respondent to adduce evidence as to employee dissatisfac-tion and lowering morale.For the reasons set forth,infra,we find that thequestions respectingretroactivityon that date.Nevertheless, on May 7, 1969, the Respondent uni-laterallygranted the bargaining unit employeescost-of-living and 3 percent wage increases retroac-tive to December 9, 1968.1.Although alleged as a violation in the com-plaint, the Trial Examiner made no finding as towhether or not Respondent's unilateral granting ofwage increases on May 7, 1969, constituted a viola-tion of Section 8(a)(5) of the Act. He concludedthat he did not have toresolve this issue as heotherwise found Respondent in violation of Section8(a)(5), recommended a bargaining order requir-ingRespondent to bargain in good faith, anddeemed no more was required to effectuate the pol-icies of the Act. We do not agree.It is now well settled that a unilateral change inconditions of employment is a circumvention of theduty to negotiate which frustrates the objectives ofSection 8(a)(5) much as does a flat refusal. TheSupreme Court, in finding that the unilateral grant-ing of more generous wage increases than offeredto the union violated Section 8(a)(5), said:'Such action conclusively manifested bad faithin the negotiations and so would have violatedSection 8(a)(5) ... though no additionalevidence of bad faith appeared. An employer isnot required to lead with his best offer; he isfree to bargain. But even after an impasse isreached he has no license to grant wage in-creases greater than any he has ever offeredthe union at the bargaining table, for such ac-tion is necessarily inconsistent with a sinceredesire to conclude an agreement with theunion [citations omitted].The Respondent here contends that the May 7wage increases were granted because the inequityoccasioned by the previously granted increases fornonunitemployeeswascausingemployeedissatisfaction and a high turnover of unit em-ployees. However, evenan increaseso motivatedmust be negotiated with the collective-bargainingrepresentative of its employees. Respondent claims,however, that the increases granted had all beendiscussedwith the Union, that the Union hadagreed to them, and that in any event the Unionacquiesced in the changes by continuing to bargainthereafter.This contention is plainly without merit. TheRespondent's only wage offer to the Union wasmade on March 27, 1969, in which it clearly statedthat any wage increases would be effective as of thedate of the agreement, which in turn meant agree-Trial Examiner's rulings were correct'N L R.B.v Benne Katz, etc , d/b/a WilliamsburgSteel Products Co.,36SU S 736, 745184 NLRB No. 69 MASSEY-FERGUSON, INC.ment on all matters-economic and noneconomic.The record reveals that when specifically askedabout retroactivity, Respondent pointed to the writ-ten offer and the language concerning the effectivedate of wage increases as dispositive of its position.If Respondent's position was not adamant, as it nowclaims, it was certainly unequivocal. It is abun-dantly clear that such a wage increase, withoutretroactivity,was the only proposal presented bythe Respondent and it was never accepted by theUnion.3The gravity of the offense thus becomes ap-parent. The Respondent not only granted unilateralwage increases to bargaining unit employeeswithout prior notice to, and consultation with, theUnion, but also it granted such wage increases inamounts greater than any offered the Union-towit: retroactive to December 9, 1968. The Respon-dent thus violated Section 8(a)(5) of the Act.2.We agree with the Trial Examiner's conclu-sion that the Respondent violated Section 8(a)(5)by refusing to bargain with the Union on and afterJuly 3, 1969.4 However, we do not adopt his ra-tionale in this respect and so find for the followingreasons.It iswell settled that a certified union, upon ex-piration of the first year following its certification,enjoys a rebuttable presumption that its majorityrepresentative status continues.5 That rebuttablepresumption is sufficient to establishprima facie acontinuing obligation to bargain."Thatprima facieshowing, however, is overcome if the employereither rebuts the presumption by affirmativelyestablishing that the union has in fact lost itsmajority status or is able to demonstrate that at thetime of its refusal to bargain it had a good faith andreasonably grounded doubt of the union continuedmajority status. In order to sustain the defense of agood-faith doubt an employermustshow that theasserted doubt was based on objective considera-tions, and that it was not advanced for the purposeof gaining time in which to undermine the Union.'The Respondent predicates its refusal to bargain'We also consider without merit Respondent's contention that theUnion acquiesced in the change by continuing to bargain only about othermatters after May 7,1969 SeeJ.H Bonck Company, Inc.,170 NLRB1471, 1477.° The Trial Examiner's finding,in the last paragraph of his section enti-tled "Conclusions,"that the Respondent's refusal to bargain dated fromJuly 23is obviously an inadvertent typographical error,as his Conclusionof Law I clearly dates such refusal from July 3.'CelaneseCorporationofAmerica,95 NLRB 664,671-6726N.L R B v Rish Equipment Company,407 F 2d 1098 (C A 4), enfg169 NLRB 847,Terrell Machine Company,173 NLRB 1480, enfd 427F 2d 1088 (C A 4), cert denied 398 U S 929rN L R.B v Gulfmont Hotel Company,362 F 2d 588(C A 5), enfg. 147N LRB 997,Terrell Machine Company,173 N LRB 1480, 1484° Industrial Motor Sales, Inc.,177 NLRB 270, 273,and cases cited in fn16.°CfIndustrial Motor Sales,Inc., supra641since July 3, 1969, on its purported good-faithdoubt as to the Union's continued majority status.The alleged good-faith doubt in turn is rested uponthe Union's narrow victory which led to its certifi-cation; the decertification petition filed on June 24,1969; high turnover and reduced size of the unit;and supervisors' reports of discontent among unitemployees. However, it is patent that none of theseassertions, either separately or collectively, sup-ports the showing that the Respondent is requiredto make. The "close vote" in the election is not initselfsignificant,"thecriticalquestionbeingwhether Respondent in good faith believed that amajority of the employees, of their own volition,had decided since the election to discontinuerepresentation by the Union." The decertificationpetition filed shortly before the end of the certifica-tion year does not serve as a basis for questioningcontinuedmajority status absent evidence (notproffered herein) that the petition was supportedby a majority of the employees.10 High employeeturnover within theunitand reducedsizethereofare equally of no significance," unlessit is shownthat a substantial number of employees have de-fected from the Union.12 And, finally, supervisoryreports of employee discontent do not support theRespondent's assertion; to be of any significance,the evidence of dissatisfaction13 with a validlyrecognized incumbent union must come from theemployees themselves, not from the employer ontheir behalf. 14We conclude that the Respondent has not met itsburden of establishing that it possessed a good-faithdoubt of the Union's continued majority status.Furthermore, any loss of majority would have beenattributable to the Respondent's unfair labor prac-tices and may not be reliedon asa defense.'5 Ac-cordingly,we find that the Respondent violatedSection 8(a)(5) of the Act by refusing to bargainwith the Union on and after July 3, 1969.16ORDERPursuant to Section 10(c) of the National Labor'0Wabana,Inc., 146 NLRB 1162, 1 171" Printers Service, Inc, Photo-Composition Service, Inc,175 NLRB 809,812,Quaker Tool & Die, Inc,162 NLRB 1307, affd 403 F 2d 1021(C A 6)" The LittleRockDowntowner, Inc ,168 NLRB 107, affd 414 F 2d 1084(C.A 8)" As notedin fn I above, the Trial Examiner refused to permit certainevidence on the record concerning alleged employee dissatisfaction It isclear fromthe evidence received,from the rejectedexhibitsduly reevalu-ated, from theRespondent's offers of proof, and from the TrialExaminer'srulings themselves that the evidence which the Respondent was attemptingto adduce and which the Trial Examiner rejected was evidence of em-ployee dissatisfaction with wages and not theirdissatisfaction with theirbargaining representative" TerrellMachineCompany, supra,1485" Franks Bros. Company v NLRB,321 U S 7021°Beghnger-Massie Oldsmobile-Cadillac, Inc ,177 NLRB 161, 165-166. 642DECISIONSOF NATIONALRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein,and orders that the Respondent,Massey-Ferguson, Inc., Detroit,Michigan,itsof-ficers, agents,successors,and assigns,shall take theaction set forth in the Trial Examiner'sRecom-mended Order,as modified herein:1.Add the following paragraph entitled 1(a):"Unilaterally announcing and granting unilateralwage increases and other benefits,without priornotice to, and consultation with,the labor organiza-tion representing its employees."2.Renumber present paragraph 1(a) as para-graph 1(b).3.Substitute the attached notice for the TrialExaminer's notice.APPENDIX ANOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL, uponrequest, meet with and bar-gaincollectivelyin goodfaith with theInterna-tionalUnion, United Automobile, Aerospaceand AgriculturalImplement Workersof Amer-ica (UAW),as the exclusive collective-bar-gaining representative of all our employees inthe appropriate unit and, if understanding isreached,embody suchunderstanding in a writ-ten agreement.The appropriateunit is:All employeesin the Engineering De-partment including technical and clericalemployees,employed at the Employer'sEngineering Department locatedat 12601Southfield,Detroit,Michigan,BUTEXCLUDINGallengineering trainees forprofessional, supervisory and managerialpositions,chauffeursand truckdrivers,confidential employees,professional em-ployees, guards and supervisors as definedin the Act.WE WILL NOTunilaterally announce or grantwage increasesor otherbenefits without priornotice to and consultationwith thelabor or-ganization representing our employees.MASSEY-FERGUSON, INC.(Employer)LABOR RELATIONS BOARDDatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice, 500 Book Building,1249Washing-tonBoulevard,Detroit,Michigan48226,Telephone313-226-3200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE,TrialExaminer:Upona chargeand an amended charge filedJuly 9 and July 16,1969, respectively,by International Union, UnitedAutomobile,Aerospace and Agricultural Imple-mentWorkers of America (UAW), herein theUAW, against Massey-Ferguson,Inc.,herein theRespondent,the General Counsel issued complaintalleging Respondent violated Section 8(a)(5) and(1) of the Act.The answer of Respondent denied the commis-sion of any unfair labor practices.Thisproceeding,with all parties represented, washeard by me at Detroit,Michigan,on October 8and 9, 1969,and at the conclusion of the hearingthe parties were granted leave to file briefs.Briefswere received on December 10.Upon the entire record in this case and from myobservation of the witnesses while testifying, I makethe following:FINDINGSAND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent is a Maryland corporation main-taining an office and place of business in Detroit,Michigan, where it is engaged in the manufacture,sale and distribution of farm machinery and equip-ment. The Detroit plant is the only one involved inthis proceeding. During a representative 12-monthperiod Respondent purchases and causes to bedelivered to its Detroit plant goods and materialsvalued in excess of $50,000, which goods andmaterials are delivered from points outside theState of Michigan.Respondent is engaged in commerce within themeaningof the Act. MASSEY-FERGUSON, INC.643II.LABORORGANIZATION INVOLVEDThe UAW isa labor organizationwithin themeaningof the Act.III.THE UNFAIR LABOR PRACTICESA. The IssuesOn June 28, 1968, the Regional Director for Re-gion 7 certified,following a Board-conducted elec-tion, the UAW asthe exclusive bargaining agent forthe employees of Respondent at its Detroit plant ina unit described as:All employeesof theEngineering Department,including technical and clerical employees,employed at the Employer'sEngineering De-partment located at 12601 Southfield,Detroit,Michigan 48228, BUT EXCLUDING all engineer-ing trainees for professional,supervisory andmanagerialpositions, field test technical andprofessional employees, chauffeurs and truck-drivers, confidential employees, professionalemployees, guards and supervisors as definedby the Act and all other employees.'On orabout May7, 1969,Respondent instituteda group of economic changes affecting employeesin the unit found appropriate herein.2The complaint further alleges that on or aboutJune 24,1969, and July 3, 1969,Respondentrefused to meet and bargainwith the UAW.The issues presented are whether Respondent, byeffecting unilateral changes in working conditionson May 7 and by refusing to bargain on June 24and July 3, violated Section 8(a)(5) and(1) of theAct.B.The EvidenceThe testimony and the documentary evidencewhich I consider generally relevantto theissues arenot substantially in dispute.The firstformal bargaining meeting between theparties following the certificationof the UAW tookplace on September 5, 1968.The chiefnegotiatorsfor the UAWwere Elmer W. Silaghi, senior designengineer and chairmanof thenegotiating commit-tee,Alex McIntyre, international representative ofthe UAW,and Donald Swenson, personnel industri-al relations managerfor theDetroit operations ofRespondent, succeeded on April 1, 1969, by WillardRussell in that position.At this firstmeeting theUAW submitteditsgeneral'economicandnoneconomic proposals(General Counsel's Exh.2).The economic proposals included a 4 percentwage increase rejected by Respondent as un-realistic.On December 9 Respondent put into ef-fect a 3 percent increase for all nonbargaining unitemployees.Ithad previously,onNovember 4,granted a 8-cent-an-hour cost-of-living adjustmentfor nonunit salaried employees earning less than$10,000 per year and on December 9 a cost-of-liv-ing adjustment of $6.40 was given nonunit em-ployees earning in excess of $10,000 per year. (Thedistinctionbetween salaried employees followedpast practice.)On March 27, 1969,Respondent submitted itsfirsteconomic proposal(General Counsel's Exh.4), and on April 1 the UAW submitted a counter-proposal(General Counsel's Exh. 5).3Respondent'sproposal was for a 3 percent in-crease contingent upon a satisfactory resolution ofallnoneconomic matters and to become effectiveon the date of signing of the contract." No completeagreement was reached on this proposal nor on theUAW proposal of April 1,although the UAW didagree to certain of Respondent's proposals,includ-ing the 3 percent wage increase(Appendix C).On April 1 Willard Russell replaced Swenson asRespondent'schiefnegotiatorand the Aprilmeetings were generally concerned with familiariz-ing him with the state of negotiations.On May 6Russell notified the UAW representatives that itwas putting into effect certain economic changesfor unit employees as set forth in Appendix D. Noprior notice had been giventhe UAWof this docu-ment and when the union representatives asked fortime to study the "proposal"they were told it wasnot a proposal,itwas what Respondent intended todo.McIntyre's reply was that he thought Respon-dent was violating the law.The next day Respon-dent put into effect the changes,retroactive toDecember 9.Meetings continued on the noneconomic issuesduring May and June. On June 24 Russell notifiedMcIntyre that Respondent had received a copy ofdecertification petition filed by the employees andwished to check with Respondent's attorney beforeany further meetings would be held. On July 3McIntyre called Russell,told him the petition hadbeen dismissed and asked for a meeting.Russelltoldhim Respondent doubted that the UAWrepresented a majority and that Respondent was fil-ing its own petition.Respondent has refused tomeetwith the UAWsince that date.Respondent offered testimony that there werecompelling business reasons for granting the uni-lateral benefits conferred on May 7.Thus Swensontestified that on March 11 a meeting was called bythe head of Respondent's engineering in Detroit,Mr. King, and that he and King were informed bymanagerial personnel of employee dissatisfactionwith the failure of Respondent to provide the sameeconomic adjustmeit for unit employees as had'Respondent admits and I find that the unit described is appropriate forrespectivelythe purposes of collective bargaining'Throughout negotiations Respondent was adamant in its stand that'General Counsel's Exh.8, attached hereto and hereafter referred to asretroactivity would not be applied to economic matters It was equally ada-Appendix Dmant that agreement must be reached on all issues and could not be'These proposals have been attached hereto as Appendixes B and C,reached piecemeal.427-835 0 - 74 - 42 644DECISIONSOF NATIONALLABOR RELATIONS BOARDbeen granted nonunit employees on December 9.On March 25 Swenson went to Des Moines to con-sult with Mr.Jaeger, director of technical servicesfor machinery operations in North America, to ex-plain the turnover and morale problem at Detroit inthe engineering department.Jaeger was informedthat the only way to correct the problem was togrant the nonunit benefits of December 9 to theunit employees.Receiving Jaeger'sapproval, thesame benefits were offered the UAW on March 27,but as part of an entire package, includingnoneconomic issues.This was rejected in part, andprompted the UAW proposal of April 1.On May 5Respondent'smanagers at Detroit held anothermeeting to discuss increased turnover(eight unitemployees in two months)and decided that theonly way to correct a pejorative situation was togrant the December benefits to the unit employees.This testimony5 constituted the chief grounds ofdefense asserted by Respondent to the complaint.Respondentalsocontended that theUAWacquiesced in the unilateral action by continuingbargaining negotiations after May 7.As previously stated,Respondent refused to meetwith the UAW on June 24, on the ground that adecertification petition had been filed, and on July3, on the ground that it doubted the UAW'smajori-ty and was filing its own petition for an election.C. ConclusionsBecause I believe Respondent's refusal to con-tinuebargaining negotiations after July 3 con-stituted a violation of Section 8(a)(5)6 I find it un-necessary to resolve this issue with respect to theunilateral changes effected by Respondent in unitworking conditions on May 7.The remedial orderrecommended requires Respondent to bargain ingood faith and no more need be required ofRespondent to effectuate the policies of the Act.7Before passing to the second issue it should benoted that the "unilateral" issue has been well andexhaustively briefed by the parties and if the Boarddesires to make abundantly clear its position on thisissue, particularly with respect to the consultationand negotiation required before such action istaken, this case provides an appropriate vehicle.The lead case, as all parties seem to recognize, is -N.L.R.B.v.Katz, 369 U.S. 736.8 The only difficultypresented byKatzis that the Court,in footnote 12,stated that the case bore no resemblance to onewherein an employer,after notice and consultation,unilaterally instituted a wage increase which theAs Respondent's counsel stated in his brief, the Trial Examiner ex-cluded a great amount of testimony and documentary evidenceoffered byRespondent in support of its "economic necessity" theory on the groundsof irrelevancy.This ruling will be discussed further under"Conclusions."1do not find that Respondent's refusal on June 24 constituted a viola-tion.At this time Respondent had been informed that a decertificationpetition had been filed and asked for time to consult with its attorney as tothe effect of such a petition upon its obligation to bargain This request fordelay I find reasonable.I In B,erl SupplyCompany, 179 NLRB741, the Board found the uni-union had rejected as too low and also cited withapprovalN.L.R.B.v.BradleyWashfountain Co.,192 F.2d 144(C.A. 7), reversing the Board on itsfinding that an impasse had not been reached, anaverment not alleged in the complaint.The Courtwent further and held that the Board had notestablished that the employer acted in bad faith (anissue now immaterial underKatz)and that the ac-tion taken was not unilateral.This digression is onlyfor the purpose of showing that the issue, at least tothisExaminer,does not appear crystal clear. Thelanguage used by the Board inBierl, supra, 741,742, might make it seem that the Board does notshare any such doubt.As to the Respondent's refusal to bargain on July3, 1 share no doubt that this refusal,under presentBoard law,violated Section 8(a)(5) of the Act. InLaystromManufacturing Co.,151NLRB 1482,enforcement denied 359F.2d 799 (C.A. 7), theBoard stated the principleswhichapply with equalforce to the instant case,pages 1484-85:Measuring Respondent'sclaimed doubt ofmajority status by the standards set out above,however,we must disagree with the Trial Ex-aminer's ultimate conclusion.The Respondentinour opinion did not show reasonablegrounds for believing that the Union had lostitsmajority prior to March 16,1964. It showedonly that the tally in the prior election was 17to 13 and that of the employees eligible to vote16 had terminated their employment and 8were newly hired since the last election. Asproof of its good faith in entertaining suchdoubt Respondent points to the fact that it hadfiled a petition for and was willing to abide bya Board election;that there was no history ofunion animosity on its part; and that on May22, 1964,more than 2 months after the refusalto bargain,itoffered to negotiate a contractwhich would be subject to new proof of theUnion'smajority.Employee turnover standing alone does notprovide a reasonable basis for believing thatthe Union had lost its majority since the priorelection.The Board has long held that new em-ployees will be presumed to support a union inthe same ratio as those whom they havereplaced.There is no rebuttal of that presump-tion here,and no independent evidence fromwhich the inference may be drawn that thenew group of employees replaced union ad-herents or that they supported the Union lessstrongly than the old group. Indeed, thelateral actions of the employer constituted a violation of Section 8(a)(5)but confined its order to the usual bargaining directive without specificallyissuing a cease-and-desist order against further unilateral action. TheBoard's restraint will be followed heresAt least two of the contentions advanced by Respondent were rejectedin Katz;(I) that Respondent acted in good faith and did not seek to un-dermine the union and (2) unrest on the part of the employees and thequitting of valued employees impaired the efficiency of the employer'soperations,thereby justifying the action MASSEY-FERGUSON, INC.Respondent educed no competent and proba-tive evidence to establish that any employees,new or old, no longer wished to be representedby the Union.Nor do the other factorspresented by Respondent aid its case on thispoint.The absence of union animosity or of in-dependent unfair labor practices,althoughconsistent with a subjective good-faith beliefthat the Union had lost its majority,does notestablish that the Respondent had a "reasona-ble basis"or "reasonable grounds" for so be-lieving.As forRespondent's actions in filing apetition for an election, and its willingness-first expressed 2 months after its refusal tobargain-tomeet with the Union for thelimited purpose of trying to seek a conditionalcontract contingent on the outcome of theelection,itneed only be noted that these areself-serving assertions which do not provideany objective basis for doubting the Union'scontinuing majority.The present circumstances differ`substan-tially from the situation in the recentFrito-Lay,Inc.,case (151 NLRB 28), and we find, insum, that Respondent has not met the test forestablishing a good-faith doubt which is suffi-cient to override its statutory bargainingobligation.We therefore conclude, contrary tothe Trial Examiner, that:The certified Unioncontinued to represent a majority of the em-ployees in the appropriate unit;Respondent, inMarch 1964,had no reasonable basis for be-lieving otherwise;and Respondent thereforeviolated Section 8(a)(5) and(1) by refusing tobargain with the Union. [Footnotes omitted.]InUnited States GypsumCompany,157 NLRB652, theBoard reversed its policy of granting anemployer an election based on an expressed doubtof the incumbent union's majority status alone. Itstated, pages 656-657:The earliest statements interpreting Section9(c)(1)(B) rested on the view that the legisla-tive history did not support any qualificationon the absolute right of an employer toquestion the majority status of an incumbentunion.However, although the statute does notspecificallygrant the Board discretion todismiss a petition where continued majoritystatus is not validly challenged,neither does itprohibit the Board from doing so. Further, thelegislativehistory states clearly that Section9(c)(1 )(B) was designed to give relief to thoseemployers who have "reasonable grounds forbelieving"that a union making a claim is notreally the choice of the majority.There is noindication that Congress in enacting that sec-tion contemplated the creation of a device bywhich an employer acting without a good-faith'Cf.McCulloch Corporation,132 NLRB201, 211, where the Boardfound that an employer confronted with decertification cards,signed by amajority of its employees and checked against his payroll,did not violatethe statute by requiring that any contract signed be confined to the certifi-645doubt of theunion's status could disrupt col-lective bargaining and frustratethe policy ofthe Act favoringstable relations.In light of the above,we are of the view thatwe should no longer adhere to the former in-terpretation of Section 9(c)(1)(B). We there-fore now hold that in petitioning the Board foran election to question the continued majorityof a previously certified incumbent union, anemployer,in addition to showing the union'sclaim for continued recognition,must demon-strate by objective considerations that it hassome reasonable ground for believing that theunion has lost its majority status since its cer-tification.To the extent thatWhitney'sandsimilar cases conflict with this holding,they arehereby overruled[footnotes omitted].InH. P.Wasson &Company,170 NLRB 293,Respondent,having received reports from its super-visors that some of its employees were dissatisfiedwith the union,retained an independent researchfirm to poll the employees.The poll showed that 7employees were for the union,27 against and 5 un-decided. Reversing the Trial Examiner,the Boardheld that the poll was conducted in a manner whichwould necessarily produce a coercive impact uponemployees.Whilethe Board's statement is to someextent conclusionary it is dispositive of the issue.If an,employer is at a loss to understand whatevidence he may educe to support a good-faithdoubt of an incumbent union's majority status, andwhich will support a testing of that status,his per-plexity is understandable.Neither expressions ofdiscontent nor a turnover in employment followinga close election will justify a refusal to bargain orsupport a petition for an election.9Anditwould ap-pear that if he actively seeks"objective"evidenceto support his doubt,his actions must be attendedby all the safeguards and secrecy of a papel elec-tion.The decisionof theSeventhCircuit inLays-trom,supra,may indicate that resort to the courts ishis best redress.10Underthe state of Board law as I find it Respon-dent violated Section 8(a)(5) oftheAct by itsrefusal to bargain withthe UAW on July 23 andthereafter.IV.THE REMEDYHaving found the Respondent engaged in and isengaging in certain unfair labor practices it shall berecommended that it cease and desist therefromand take certain affirmative action necessary to ef-fectuate the policies of the Act.Counsel for the Charging Party has asked thatthe Respondent be directed to bargain with theUAW for a reasonable time after compliance withthis Recommended Order. Since this requirement iscation year10H P Wasson, supra,pendingbefore the Seventh Circuit[set aside 422F 2d 558]. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDimplied in all bargaining orders the RecommendedOrder will contain no such express direction.Upon the foregoing finding I make the following:ICONCLUSIONS OF LAW1.By refusing,on July 3 andthereafter to bar-gain withthe UAW,Respondent violated Section8(a)(5) and(1) of the Act.2.The appropriate unit is:All employees in the Engineering Department,including technical and clerical employees,employed at the Employer's Engineering De-partment located at 12601 Southfield,Detroit,Michigan,BUT EXCLUDING all engineeringtraineesforprofessional,supervisoryandmanagerial positions, field test technical andprofessionalemployees,chauffeursandtruckdrivers,confidential employees,profes-sional employees,guards and supervisors asdefinedin the Act.3.Theaforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(6)and (7) of the Act.RECOMMENDED ORDERIt is hereby recommended that Respondent, Mas-sey-Ferguson,Inc., its officers,agents, successors,and assigns, shall:1.Cease and desist from refusing to bargain col-lectively concerning wages, hours, and other termsand conditions of employmentwith the UAW asthe exclusive representative of its employees in theappropriate unit.2.Takethe following affirmative action necessa-ry to effectuatethe policiesof the Act:(a)Upon request,bargain collectively with theUAW as theexclusive bargaining representative ofall employees in the appropriate unit with respectto rates of pay, wages,hours, and other terms andconditions of employment,and, if an understandingis reached,embody such understanding in a signedagreement.The appropriatebargaining unit is:All employees of theEngineering Department,including technical and clerical employees,employed at the Employer'sEngineering De-partment located at12601 Southfield,Detroit,Michigan,BUT EXCLUDING all engineeringtraineesforprofessional,supervisory andmanagerialpositions, field test technical andprofessionalemployees,chauffeursandtruckdrivers,confidential employees,profes-sional employees,guards and supervisors asdefinedin the Act.(b) Post at its plantat 12601 Southfield,DetroitMichigan,copies of the attached notice markedAppendix A.11 Copiesof said notice,on forms pro-vided by theRegional Director for Region7, afterbeing signed by a duly authorized representa-tive ofthe Respondent,shall bepostedby it im-mediately upon receiptthereof, andbe maintainedby it for 60consecutivedaysthereafter,in con-spicuous places, including all places where noticesto employees are customarily posted.Reasonablesteps shall be takenby theRespondent to insurethatsaidnotices are not altered,defaced, orcovered by any othermaterial.(c)Notify theRegional Director for Region 7, inwriting,within20 days fromthe receipt of thisDecision,whatstepsRespondent has taken tocomply herewith.1211 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions, and order, andall objections thereto shall be deemed waived for all purposes.In the eventthat the Board'sOrder is enforced by a Judgment of a United States Courtof Appeals,the words in the notice reading"Posted by Order of the Na-tional Labor Relations Board"shall be changed to read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read."Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith "APPENDIX BDETROIT ENGINEERING DEPARTMENTCLERICAL/TECHNICAL BARGAINING UNITThe company makes the following proposals con-tingent upon satisfactory resolution of all outstand-ing non-economic contractual matters:WAGES AND COST OF LIVING1.An economic adjustment of 3 percent will beadded to the current rate for each employee.2.Currentcost of living allowance for eligibleemployees(those earning less than $385 bi-weekly)will be increasedby $6.40bi-weekly for a new totalof $10.50 by-weekly.3.For those employees currently earning $385bi-weekly or more, .640 will be added to the in-dividual's base rate in addition to the 3 percent ad-justment.4.Appendix "A" (B-1] attached providesranges for eachof theproposed classifications.5.Performance increases will be granted to em-ployees in such amounts and at such times as deter-mined proper by management.Matters related toperformance increases will not be subject to thegrievance procedure.GROUP INSURANCE PLANThe proposed group insurance protection is asdescribed in the booklet attached.The plan is theone currently provided for clerical/technical em-ployees with improvements related to: MASSEY-FERGUSON, INC.1.Reasonable and customary payment for cer-tain medical services.2.The $6.00 (office) and $10.00 (home) pay-ment for doctors'visits.3.Change in major medical deductible to $25(individual), $50 (family)and 80 percent of excess.PENSIONThe company proposes continuation of the cur-rent pension plan for the clerical/technical person-nel without change.HOLIDAYSNew Year's DayGood FridayMemorial DayJuly 4thLabor DayThanksgiving DayChristmas Day6 Extra at HolidaysTOTAL- 13VACATIONSService as of December 31: 3-11 months-Oneday for each full month worked-up to 10 days; 1but less than 3 yrs.-2 weeks' pay; 3 but less than10 yrs.-3weeks' pay; 10 but less than 20 yrs.-4weeks' pay; 20 and more years-5 weeks' pay.1969-$100 Vacation BonusNote:An employee with one or more years ofseniority may use up to 5 days of his total vacationentitlement for illness or other personal business-provided the request for such consideration is ap-proved by the supervisor.This provision constitutes "salary continuance"as described on page 20 of the Group Insurancebooklet.NOTICE OF LAYOFFIn case of a layoff, the employee will be advisedat least one week in advance or will be providedwith up to a week's pay if noticeis lessthan oneweek.SEPARATION PAYSeparation pay provisions will be those whichapply currently for employees who are terminatedby the company for reasons beyond the employee'scontrol and who have no recall rights.TRAVEL PAYTravel pay provisions will be those which applycurrently to employees of the unit.TUITION PAY647The tuition and policy will be the one which iscurrently available to certain U.S. employees of thecompany.PERIODOF THE CONTRACTWage increases and all other provisions whichcall for additions to current working terms and con-ditions will be effective as of the date of signing ofthe agreement.The contract will be in effect for 12 months fol-lowing date of signing.Massey-Ferguson Inc.3/27/69APPENDIX B-1WAQ RANGESPreviousClassificationProposed ClassificationBi-MeeklyRamesSr. Design EngineerDesign EngineerProduct Designer460515574Engineering CheckerProduct Designer IProduct Designer 11Product Layout Draftsman350400450Engrg.Change CheckerDetail DesignerDetail DraftsmenDraftesan260300340Trainee Draftsman212236260Engrg.Standards Spec.399459519Industrial illustrator350400450Records and Eel. Writer I309366423Records & Rel. WriterII)Records & Rel. Writer)Records 6 Rel. Writer II271311351IIIDrawing Change Coord.309366423Secretary271311351Secretary Librarian242275308Secretary-StenographerStenographerSecretary-Stenographer242275308Clerk Typist IClerk Typist226254282Micro-Fila Operator IMachine Operator-Clerk I231262293Clerk Typist IIDrawing File ClerkWhiteprint Mach. Oper. I ) Machine Operator-Clerk II212236260Whiteprint Mach. Oper. II)3-27-69APPENDIX CTHE UAW AND ITS LOCAL 412UNIT 33April 1, 1969In recognitionof theproposal madeby the Com-pany on March 27, 1969,the Union'makesthe fol-lowing proposals:ARTICLE I 648DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Recognition.ARTICLE II2.Union Security& Check-off.ARTICLE III3.Unit Chairman&Stewards'Compensation.ARTICLE V4.Cost ofArbitration.ARTICLE VII5.Seniority7.09 Seniority of stewards and unit chairmenARTICLE XI6 (A) 11.02 Cost-of-Living.All employees presently receiving$4.00 bi-weekly cost-of-living shall receive $6.40 cost-of-living, retroactive to December 9, 1968.EffectiveMarch 31, 1969, all employees ofthe Unit shall receive a cost-of-living allowanceof $10.40 in addition to the base rate.6 (B) 11.05 Establish new classifications.12 (A) Bereavement Pay12 (B) Jury Duty Pay12 (C) Short-Term Military Duty Pay. We willaccept Company policy.ARTICLE XVI13.Bulletin BoardsARTICLE XVII14.Relocation17.04 (A)Transfer of Operations.17.05 (B) Relocation Allowance. We willaccept Company policy.17.06 (C)BargainingUnitWork and As-signment of work.17.07 (D)Car allowance.We will acceptCompany policy.17.08 (E)Stock Savings Plan.17.09 (F) Tuition Aid.We accept-March27, 1969.17.10 (G) and 17.11 (I) Personal LeaveDay and Salary Continuation.We will acceptCompany policyas stated6-17-68.ARTICLE XIX15.Group Insurance Plan. We will acceptCompany offerof March27, 1969,providingbills incurredby employeessinceNovember 1,1968 are paid as provided thereunder.7. 11.03 Rest period.We will accept presentCompany policy.ARTICLE XII8.Holidays.We will accept Company offer ofMarch 27, 1969 with letter of 4-17-68.ARTICLE XIII9.Vacations.We will accept offer of March27, 1969 providing the entitlement is for thecurrent year and letter of eligibility is accepta-ble and note:is eliminated.ARTICLE XIV10. Separation Pay.11.Annual Employees' Evaluation ReviewARTICLE XVARTICLE XIX16.Pension.We will accept Company offer ofMarch27, 1969.ARTICLE XXII17.Duration.-October 31, 1970.Employees who have not had a merit increase inthe past 3 years,shall be granted one on signing ofthe Agreement.Each employee in theBargainingUnit is toreceive aminimumof three percent (3%) salary in-crease.Each employee who, when three percent (3%) isadded to his present rate, falls between the steps ofprogression in the salary schedule, shall be placedon the next higher step of progression. APPENDIX C--1MASSEY-FERGUSON, INC.649PROPOSED SALAR 6 P800âESSI08 SCSXDULZ4lta6U U a M a InProd. 0u.460473 486 499 512 525 538 585Prod.LayoutDraftsman350363 376 389 402 415 428 475TraineeDft.me.212220228236244252260260Eng'r.Std. Spl399411423435447460 473 519Ind. Illast.367 378 389 400 411 422 433 472Eec &Rel. V.1323 334 345 356 367 378 387 423Bee &Ee1. V.II291300 309 318 327 336 345 368Dag. Chg.Co-ord.333344355366377388399440Secretary271280289298307316 325 358SecretaryLibrarian2422512602692782872% 314Secretary-Steno.242251260269278287296314Clerk Typist242251260269278287296314Machine Opr.I 231 240 249 258 267 276 285 298Mach. Opt. II 212 222 232 252 252 262 272 282Effective December 9. 1969,each employee shall receive a three percent(3Z) Annual Improvement Factor and the Annual Improvement Factor shallalso be added to salary schedule and to all steps of progression.APPENDIX DMay 7, 1969TO:ENGINEERING TECHNICAL & CLERICALBARGAINING UNIT PERSONNELOn April 9, I reported to you on the progress ofthe negotiations with the U.A.W. and yourBargain-ing Committee representatives. Since that time lit-tle progress has been made and there are many im-portant issues that remain unresolved. As a result ofthe continuing lack of an Agreement, many of youhave asked about eligibility for the vacation bonusand about wage adjustments that have been grantedto other salaried employees within thelast sixmonths.As you know, on March 27, 1969, we made anoffer that would have provided you with wage ad-justments and benefit improvements consistent withthose put into effect for othersalaried Engineeringemployees last November and December. TheCompany's offer was not accepted by yourrepresentatives at the bargaining table.From the beginning of thenegotiationsthe Com-pany has consistentlymaintainedthe position thatwages,benefits, and working conditions should berelated to those enjoyed by other employees of ourcompany and by employees of othercompanies inthe Detroit area.Because of employee concern and the status ofthe continuingnegotiations,we have informed yourbargaining representatives that the wage and benefitimprovements contained in our offer of March 27,will be put into effect. This action is being takeneven though an Agreement has not been reached.In addition, we are making the wage and cost-of-liv-.ing adjustments retroaction to hours worked sinceDecember 9, 1968. This was the date that the sameeconomic adjustments were extended to othersalaried employees.Becauseof the requirements of Federalregula-tions governing collective bargaining, it was neces-sary that this action be discussed with the unionand this has been done.The effects of thisdecisionby the Company areas follows:1.The salaries of individual employees ef-fected will be increased by 3 percent, effectiveDecember 9, 1968.2.The cost-of-living allowance for employees,currentlyearning lessthan $385 bi-weekly, willbe increased to $10.40 bi-weekly, effectiveDecember 9, 1968.3.For employees currently earning more than$34 weekly, $6.40 will be added to individualbi-weekly salaries, in addition to the 3 percentadjustment effective December 9, 1968.4.For employees currently earning between$374 and $384 bi-weekly, $10.40 representingcost-of-livingwill be added to individual bi-weekly salaries in addition to the 3 percent ad-justment effective December 9, 1968. Salaryand cost-of-living adjustments will be roundedoff to the nearest dollar.5.The group insurance protection applicableto you will be as currently provided for otherclerical-technicalemployees,effectiveim-mediately.This plan provides improvementsrelated to:-reasonable and customary payments forcertain medical services;-$6.00 office and $10.00 home paymentsfor doctor's visits;-major medical deductible changes to$25.00 for individuals and $50.00 for families,with 80 percent payment of the excess over thedeductibles.6.The $100 vacation bonus will apply withthe same eligibility requirements that apply toother clerical-technical employees.7.Vacation entitlement and eligibility for1969 vacations will be on the same basis as ap-plies to other clerical-technical employees.The salary and cost-of-living adjustments describedabove will be reflected in paychecks received onMay 23. The Company will endeavor to havechecks prepared covering the retroactivity as soonas possible.We believe that the decision to put these adjust-ments into effect now, without waiting for anAgreement, indicates the concern of the Companythat employee compensation and benefits fullyreflect the current economic situation.R W K/svR. W. King